 ALTA BATES HOSPITALAlta Bates Hospital andHospital and InstitutionalWorkers Local 250,,Service EmployeesInternation-alUnion, AFL-CIO- and- Employee Advisory Com-mittee of AltaBatesHospital, PartyIn Interest.Case 20-CA-10629October 18, 1976DECISION AND ORDERBy CHAIRMAN MURPHY ANDMEMBERSFANNINGAND PENELLOOn June 3, 1976, Administrative Law Judge Jer-rold H. Shapiro issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedan answering brief.Pursuant to the provisions of Section 3(b), of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to -a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to- Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Alta Bates Hospital,Berkeley, California, its officers, agents, successors,and assigns, shall take the action set forth in saidrecommended Order.1Absent exceptions,we adoptpro formatheAdministrative Law Judge'sfinding that Respondent's dealingswith the AdvisoryCommittee did notviolate Sec.8(a)(5) of the Act.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Thehearing in this case held April 1, 1976, is based upon anunfair labor practice charge filed by Hospital And Institu-tionalWorkers Local 250, Service Employees InternationalUnion, AFL-CIO, herein called the Union, on September17, 1975, as amended on January 2, 1976, and a complaintissued on January 16, 1976, -on behalf of the General Coun-sel of the National Labor Relations Board, herein calledthe Board, by the Regional Director of the Board, Region48520, alleging that Alta Bates Hospital, herein called Respon-dent, has engaged in unfair labor practices within themeaning, of Section 8(a)(1), (2), and (5) of the NationalLabor Relations Act, as amended, herein called the Act.Respondent filed an answer denying the commission of thealleged unfair labor practices.Upon the entire record, from my observation of the de-meanor of the witnesses, and having considered the post-hearing briefs, I make the following:FINDINGSOF FACT'I.JURISDICTIONAlta Bates Hospital, the Respondent, is a hospital inBerkeley, California, which annually receives gross reve-nues in excess of $250,000 and purchases and receives sup-plies valued over $50,000 directly from suppliers locatedoutside the State of California. Respondent admits, and Ifind, it is an employer engaged in commerce within themeaning of Section-2(6) and (7) of the-Act.II.THE ISSUESThe essential questions presented for decision are wheth-er the Employee Advisory Committee of Alta Bates Hospi-tal, herein called the Advisory Committee, is a labor orga-nization within the meaning of Section 2(5) of the Act and,if so, did Respondent, in violation of Section 8(a)(2) and(1) of the Act, dominate or interfere with the formationand administrative of the Advisory Committee'and contri-bute financial aid or other support to its existence. Also indispute is whether Respondent violated Section 8(a)(5) and(1) of the Act by negotiating with the Advisory Committeeover employees' working conditions at a time when theseemployees were represented by the Union.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsAll but 300 of Respondent's 1,150 employees are repre-sented by six labor organizations. The Union-admittedlya statutory labor organization-is the exclusive bargainingrepresentative of about' 275 of Respondent's employeeswho are covered by the terms of a collective-bargainingagreement between Respondent and the Union. Likewise,the other unions have separate agreements with Respon-dent covering the employees they represent.In early March 19751 Robert Montgomery, Respon-dent's administrator, who is its principal official, indicatedto Respondent's personnel director, William Hoffman, thathe thought the Hospital needed an advisory committee toimprove communications between the employees and man-agement. Hoffman introduced this subject to the Respon-dent's personnel committee, which is composed of the per-sons in charge of the Hospital's departments. Thepersonnel committee created a subcommittee composed ofAll dates hereinunless otherwisespecified refer to 1975.226 NLRB No. 65 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDeight employees and four people from management all ofwhom were selected by the members of the personnel coin-mittee. The purpose of the subcommittee was- to-recom-mend to the personnel committee whether it was feasible tohave an advisory committee and, if so,-what such a'com-mittee would do and its composition. The subcommittee,herein called the planning committee, held its first meetingon-Apnl 1 and thereafter held a series of approximately 11meetings. These meetings took place during working timeon the hospital premises and the members of the planningcommittee were paid for this meeting time. Darwin Fong, adepartment head, and William Hoffman, the personnel di-rector, both of whom were members of the planning com-mittee were selected by the committee to be its chairpersonand recording secretary respectively.By early June the planning committee had decided thatan advisory, committee was feasible and had arrived at cer-tain ideas with respect to the advisory ^committee's pur-pose, the manner in which it would function, its relation tothe total hospital organizational structure and its composi-tion and the manner in which its representatives would bechosen. These ideas were reduced to writing by Hoffmanin the form of the planning committee's minutes and there-after, in June, Fong and Hoffman jointly drafted a summa-ry of the planning committee's ideas. This document wasapproved by the planning committee and then submittedto-Respondent's personnel committee and Respondent'sadministrative staff for final approval? Approval wasgranted.The recommendations, as approved, provided for an ad-visory committee of 12 representatives, 8 of whom must benonsupervisory' personnel and 4 management personneland' further required that the personnel director have astanding position on the committee as an ex officio mem-ber for the purpose of consultation. In connection with theelection of these representatives it was provided that allfull-time personnel, including supervision, were qualifiedto vote and that the planning committee would conduct theelection.On June 25, following the approval of the planningcommittee's recommendations, Darwin Fong, by memo,notified all the Hospital's department heads about thetimetable for the formation of the Advisory Committeeand told them:Since the main purpose of this Committee is to facili-tate the discussion of employee suggestions or prob-lems and to allow employees to furnish input into Ad-ministration,your help- is especially needed inpublicizing its formation and in encouraging your em-ployees to participate actively in the nomination andelection process.Needless to say, it is essential that all employees on allshifts be informed as to the establishment of this com-mittee. If you would like a member of the personnelsubcommittee I[referring to the planning committee] toattend one of your departmental meetings, please con-tact [personnel] to make arrangements.2 Administrator Montgomery and his two associate administrators andtwo assistant administrators comprise the Hospital's administrative staffThey are at the top of the managerial hierarchyIn an effort to generateemployeesupport_for'the Advi-sory Committee the " Responden t in the July-Augusteditionof the ,hosp'ital- newsletter 'publisfiedan articleabout the'Committee, entitled,"Ideas ...Problems? What Do YouDo?" The article then states:Sometimes no matter what you do or whom you talkto, nothing solves a problem and no one takes actionon a suggestion. You've talked, complained, ex-plained, requested, but still nothing happens. Maybeyou work while Joe looks busy . . . you've got a wayto streamline relationships with other departments... there's a theft problem in the women's lockerroom . . . more shelves are needed in the rest room... parking . . . employee lounges . . . It's not aunion matter or it doesn't seem to fit any committeeyou know of-but a change would just making work-ing that much better. Check here [ J Employee "Advi-sory Committee.In the same edition of the newsletter Administrator Mont-gomery, in his column "`Memo from: Bob Montgomery,"also encouraged the employees to support the AdvisoryCommitte and, among other `things, told them that "thejustification of such a committee is this:"Providing patient care services is a ,people to peopleendeavor. Patients appreciate being cared for by em-ployees who enjoy their work 'environment and havehigh professional standards. All employees . . . enjoythe hospital and their work when they can influenceand help control those aspects of the work environ-ment which affect them. We have anumberof formalmethods, such as departmentalmeetings,objectivesetting,personnel grievance procedure,suggestionplan, etc. through which an employeecan influencehis work area or procedures.-Nevertheless, some issuessomehow don't get resolved and continue to botheremployees.During July the employees nominated candidates forpositionson the Advisory Committee and between July31 and August 4 an election took place with the ballotsbeing printed and distributed by Respondent with the em-ployees' paychecks.The Hospital's departments were di-vided into four groups and the employees in each groupwere allowed to elect as their committee representativestwo nonsupervisory personnel and one personfrom man-agement. Thus, the composition of the elected- AdvisoryCommittee consisted of eight rank-and-file persons andfour persons from management plus William Hoffman, theHospital's personnel director who, as describedsupra,wasan ex officio representative.The Advisory Committee first met on August 26 andthereafter met monthly. The four elected management per-sons, as wellas Personnel Director Hoffman, in addition tothe eight elected rank-and-file persons attended thesemeetings.The Committee at its meeting of October 23 approved aset of bylaws which were drafted by Department Head'The ballotswere talliedby four persons includingDepartment HeadTohn and PersonnelDirector Hoffman. ALTA BATES HOSPITALFong and Personnel Director Hoffman.' The bylaws weresubject to the approval of top management. In this regard,theminutesof the Advisory Committee's November 11meetingindicate: "The Bylaws have been submitted toRobert Montgomery [Respondent's Administrator] and hewill discuss them with the administrative staff." The by-laws, which were approved by Respondent, in pertinentpart read:Article 11PurposeSection 1(a) To facilitate the discussion of any -is-sues that might concern employees in their work envi-ronment and to direct these items to the proper sourcefor resolution.(b) To establish better, relations between all em-ployees at Alta Bates Hospital irrespective of job de-scription, title or department.(c)To provide a mechanism for employees to sub-mit ideas concerning new proposals about theHospital's operation, methods for improving the workenvironment; and/or ' the identification of possibleproblem areas at the Hospital to Administration.(d)To improve communication between depart-ment, medical staff, volunteers, patients and commu-nity.Article IIICommittee ProcessSection1(a)Receiving Input1.All questions,suggestions, issues and problemsshould be submitted in writing utilizing the standardform 5 to be provided by the Committee.**3.Employee, who has submitted the form may beasked to be present at the advisory committee meetingfor the purpose of discussing the item in questionSection2(a) Screening Input1.There shall be a screening sub-committee whichshallmeetregularly to screen submissions in order todeterminethe appropriateness for discussion by theemployee advisorycommittee ..6Article IVNominations and Elections of Committee Representa-tives*****° The bylaws were for the most part already incorporated in the recom-mendations which the planning committee had submitted in June for theapproval of Respondent's administrative staff As describedsupra,theserecommendations were also drafted by Fong and Hoffman based on theminutes of the planning committee's meetings which had been reduced intowriting by Hoffman5At an early meeting of the Advisory Committee such a form was devisedand is called an "action request form"6 This subcommittee was formed at an early meeting of the AdvisoryCommittee and the person selected as its chairperson was Department HeadFong. There is no evidence that he was ever replaced as chairperson.487Section 2(a) The Advisory Committee will be com-posed of 12 representatives. Eight representatives mustbe hourly employees (below the level of departmenthead).The other four must consist of . departmentheads and/or a member of the Administrative Staff.... The Director of Personnel will have a-standingposition on the Advisory Committeeas an ex officiomember for the purpose of consultation.Article VCommittee Meetings**Section 3(a) The Chairperson with at least oneother member shall meet regularly with the ExecutiveVice President of [Respondent], or his designee, atwhich time the Employee Advisory Committee recom-mendations will be submitted for consideration by theAdministrative Staff.Section 4(a) Paid release time-2 hours per month.1.Employee Advisory Committee members shallbe able to perform the screening and regular monthlyfunctions during their regular hours of scheduledwork, without loss of pay.2.Any Alta Bates employees who appear at a meet-ing of the Employee Advisory Committee for the pur-pose of explaining an item which has been placed onthe agenda, shall be able to do so during regular hoursof scheduled work without loss of pay.*Article IXBylaws AmendmentsThese Bylaws may be amended in the followingmanner:*3.The proposed amendment with the approvalof the Administrative Staff will be voted upon [bytheAdvisory Committee] as to the incorporationinto the Bylaws.The Advisory Committee has no income thus it is entire-ly dependent upon Respondent in its day-to-day opera-tions.Respondent printed and distributed the ballots forthe Committee's election. Meetings are held during work-ing time on the hospital premises without the employeessuffering any loss of pay. Respondent allows the Commit-tee to use a portion of the hospital bulletin board and thehospital newsletter to publicize its activities and permitsthe Committee to use the hospital's mail system to distrib-ute the minutes of the Committee's meetings and to use aspace outside the hospital canteen to display "action re-quest" forms for employees to fill out and deposit in a boxprovided by Respondent.During the 6-month period from October 1975 through 488DECISIONSOF NATIONALLABOR RELATIONS BOARDMarch 1976 employees submitted a number of "action re-quest" forms to the Advisory Committe-:whichthe Commit-tee brought to the attention of management.Of these, theseven described below, concerned employees' "grievances"or "conditions of work."1.Employees employed- on the night shift complainedthat the food available which came from vending machineswas often unsatisfactory and of a limited variety. They re-quested that the cafeteria facilities remain open at night.Advisory Committee representatives spoke about this toFrank Wells, Respondent's director of food service, whothereafter informed the Committee that he had spoken toAssociate Administrator Adams who would conduct a sur-vey to determine how many employees employed on thenight shift would like fresh food. The result was that Re-spondent made available additional types of food, as wellas warm-meals, for the people-employed on the night shift.2.The patient care representatives, clerical employees,employed in the Hospital's business office complained theyhad insufficient manpower to handle their workload, thatholiday scheduling was not realistic, that sick employeeswere required to come to work, and their grievances werenot being seriously considered by supervision. Representa-tives of -the Advisory Committee investigated these griev-ances-they spoke to the grievants and their immediatesupervision. The Committee's chairperson, David Pugatch,spoke to Administrator Montgomery about this matter.Montgomery indicated he was aware of the situation andthat Respondent was taking measures to remedy the situa-tion. The minutes of the Committee's February 18, 1976,meeting comment about this grievance in the followingterms: "The Employee Committee is pleased to note thatsincethe investigation of information supplied to the Com-mittee theBusinessOffice has made some changes in thework systems of the patient care representatives."3.Employees complained about the lack of current in-formation about the vacation and sick leave they had ac-crued and asked that Respondent make available the num-berofdaysofaccruedvacationand sick leaveaccumulated by employees. The Advisory Committee'srepresentatives submitted this request to Personnel Direc-torHoffman who agreed to make the accrued vacationinformation available on the employees' check stubs andtook under consideration the possibility of doing the samefor accrued-sick leave.4.A nurse complained that the newly constructed nurs-es' lounges and locker facilities, where the nurses spenttheir break periods and changed their clothes, were incom-pletely furnished. The Advisory Committee'srepresenta-tives spoke to management about this and were informedthat due to fire regulations the furniture originally pur-chased was deemed unsafe and new furniture had to beordered, thus,'the delay.5.The night shift employees requested that an intercombe installed outside the Hospital adjacent to the employeeparking lot so that'in the case of an'emergency, i.e., em-ployees being 'attacked at night in the parking lot, the em-ployees would be able to summon help from within theHospital. The Advisory Committee's representatives sub-mitted this request to the Hospital's chief of security whohas taken it under consideration.6.A nurse asked that Spanish language instruction, pam-phlets, i.e., instructions for new mothers, which would helpthe nurses who spoke no Spanish to communicate with theSpanish-speaking patients, be made available to the pa-tients. The Advisory Committee brought this request to theattention of the Hospital's service education departmentwhich is considering the matter.7.An employee informed the Advisory Committee that,"several employees have expressed an interest in having asuggestion box specifically for cafeteria suggestions, com-plaints, etc. An attached bulletin board next to the box forresponses would also be useful." The Advisory -Committeebrought this request to the attention of management'whichhas agreed to install such a suggestion box.-'B. Discussionand Conclusionary Findings1.The violation of Section 8(a)(2)Section 8(a)(2) of the Act makes it an unfair labor prac-tice for an employer "to dominate or interfere with theformation or -administration of any labor-organization orcontribute financial or other support to it...." The Gen-eralCounsel contends that the Advisory Committee is adominated labor organization and seeks an.order disestab-lishing it. Respondent contends that the Advisory Commit-tee is not a labor organization within the meaning of theAct and, even if it is, that the record does not establish thatit is a dominated organization. I.shall evaluate the evidencepertinent to the Committee's status as a statutory labororganization and then evaluate the evidence pertinent to itsstatus as a dominated organization.a.The Committee's status as a labor organizationThe statutory definition of a labor organization as setout in Section 2(5)-is very broad and reaches "any organi-zation of any kind . . . in which employees participate andwhich exists for the purpose . . . in part, of dealing withemployers concerning grievances, labor disputes, wages,rates of pay, hours of employment, or conditions of work."The statute has been broadly construed with respect to thetype of interchange between the parties which' may bedeemed "dealing with."N.L.R.B. v. Cabot Carbon Compa-ny and Cabot Shops, Inc.,360 U.S. 203, 213 (1959).In the instant case it is undisputed that the AdvisoryCommittee is an organization "in which employees partici-pate" and, I am also of the opinion, that the Committee"exists for the purpose ... in part, of dealing with [Res-pondent] concerning grievances, labor disputes . . . orconditions of work." In reaching this conclusion I haveconsidered the following: (1) the declared purposes of theCommittee set forthin itsbylaws; (2) theadmissions madeby representatives of Respondent who were a party to thecreation of the Committee; and (3) the manner in whichthe Committee has actually functioned.(1)Article II of the bylaws states that, in part, the "pur-pose" of the Committee is:To facilitate the discussion of any issues that mightconcern employees in their work environment and todirect these items to the proper sources for resolution. ALTA BATESHOSPITAL489*****because of unansd1' t AAP-1hbwere comTo provide a mechanism for employees to submitideas concerning new proposals about the hospital'soperations, methods for improving the work environ-ment, and/or the identification of possible problemareas atthe hospital to Administration.The bylaws then provide a mechanism for employees tosubmit "questions,suggestions,issues and problems . . . inwriting" to the Advisory Committee which are first mvesti-gated by a screening subcommittee prior to their submis-sionto the full Advisory Committee. The employees'"questions," "suggestions," or "problems" which the Advi-sory Committee deems meritorious are submitted by theCommittee to management for consideration.In this re-gard, article V in pertinent part states that "the [AdvisoryCommittee's] chairperson with at least one other membershallmeet regularly with the Executive Vice President ofAlta Bates Hospital,or his designee,at which time the Em-ployeeAdvisoryCommittee recommendations will be sub-mitted for consideration by the Administrative Staff."(2)Thatthe purposeof the AdvisoryCommittee is inpart to deal with Respondent concerning employees' work-related grievances,labor disputes, or conditions of work isfurther established by Respondent's comments about theAdvisory Committee made in the Hospital's newsletter andthe admissions of Department Head Fong and PersonnelDirector Hoffman who were intimately involved in theCommittee's formation and are currently members of theCommittee.The Hospital'snewsletterpublished by Respondent in-formed the employees that the Advisory Committee wasbeing created to, among other things, help the employeesresolve unanswered problems. The article illustrated_ thetypes of employee problems which would be dealt with bythe Committee as including, but not limited to, the prob-lem of stealing in the employee locker room, a lack,ofshelving in the employees'restrooms,"parking,""employ-ee lounge"and employees'complaints that while they workothers are loafing. Likewise,in the same issue of the news-letter,Administrator Montgomery told the employees thatone of the reasons for forming theAdvisoryCommitteewas to provide the employees with another means to "in-fluence and help control those aspects of the work environ-ment which affect them."Department Head Fong, the chairperson of the planningcommittee,notified all of the Hospital's department headsthat"the main purpose of [theAdvisoryCommittee] is tofacilitate the discussion of employee suggestions or prob-lems and to allow employees to furnish input into [the]Administration." And, Fong testified that two of the rea-sons for forming the Advisory Committee were to improvecommunications between management and the employeesand to improve the employees' work environment. Specifi-cally, he testified that the Committee's purpose was to keep"the lines[of communication]open so that people couldhave a forum for identifying...possible problem areas,submitting ideas to ...- the Administration. . . . And wefelt a committee like this needed to keep that[communica-tion] bridge very short . . . it was felt by the Committeethatmuch of the reasons for . . . low productivity wasp am s. n so we t at ycreating an atmosphere where people could get these com-plaints out in the open and out of the way, that we wouldin turn be creating an environment which [would]help asfar as the creativity and the productivity of the personsinvolved." Fong admitted that one of the functions of theAdvisoryCommittee was to receive employees'complaintswhich the Committee would investigate and present tomanagement.Likewise,Personnel Director Hoffman ad-mitted that the Committee's bylaws contemplated that anyone of the approximately 300 hospital employees, not rep-resented by one of the six unions Respondent had con-tracts with, could grieve to the Committee that supervisionwas treating them unfairly and that the Committee wouldinvestigate the grievance and if it was deemed meritoriousitwould be forwarded to top management for its consider-ation. Finally, Fong testified:Our thinking as a committee was that if we could getthe [employees'] complaints out of the way, then theindividuals would in turn become . . . less concernedwith the problems they face because they've beensolved. And then they would be moreat ease in takingcare of the patients,which is the ultimate goal of thehospital.(3)Not only do the Advisory Committee's bylaws andRespondent's admissions establish that one purpose of theCommittee is to deal with the Respondent concerning em-ployees' grievances,labor disputes, and conditions of workbut, additionally, as described in detailsupra,the employ-ees in fact transmit grievances and requests to the Commit-tee concerning their conditions of work which the Commit-tee brings to the attention of Respondent which takes thesematters under consideration and, in some instances, hasacted favorably upon them.'Based on all of the circumstances set forth above, I findthat the Advisory Committee is an organization in whichemployees participate and which exists for the purpose, inpart,of dealing with the Respondent concerning griev-ances, labor disputes,and conditions of work,thus, it is alabor organization within the meaning of Section 2(5) oftheAct.I have carefully considered Respondent's argu-ment that the Committee is not a labor organization be-cause it does not bargainwith theRespondent. Specifical-ly,Respondent urges:The committee is limited to advising management oradvising the department heads as to the existence of aproblem. They are free to propose solutions. However,7 These grievances and requests,describedsupra,dealt with the following'(1) a grievance about the poor quality and the lack of variety of the foodmade available to the night shift employees;(2) a grievance that a group ofclerical employees were overworked and treated unfairly concerning sickleave and holiday leave;(3) a request that the Hospital provide the employ-ees with current information about the number of days of sick leave andvacation which they had accrued;(4) a complaint that the nurses' loungeand locker facilities were not completely furnished; (5) a request that anintercom be installed at the employees'parking lot for use by the night shiftemployees;(6) a request that a suggestion box be installed for employees inthe Hospitals cafeteria; and (7)a request that Spanish-speaking patients befurnished with instruction pamphlets printed in Spanish to aid the non-Spanish-speaking nurses in communicating with these patients 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey have no authority, whatsoever, to take any finalaction or to negotiate with management regardingwhat action, if any, should be taken. Its function issolely to advise management of the existence of aproblem, to delve into it and make the details avail-able so that management can make an intelligent deci-sion.The United States Supreme Court, however, has rejectedthis argument, holding that a committee may be "dealingwith" an employer-and hence be a labor organization asdefined in Section 2(5), even though its activities may notbe equated with the usual concept of collective bargaining.N. L. R. B. v. Cabot Carbon Company, supraat 210-211, 214,and fn. 15. I am persuaded that the record herein estab-lishes that the Advisory Committee was created and existsfor the purpose, at least in part, of "dealing with" the Re-spondent within the meaning of Section 2(5) of the Act.b. The Committee's status as a dominated labororganizationI findthe Advisory Committeeis a dominated labor or-ganization for these reasons:(1)Respondent instigated and createdthe AdvisoryCommitteeThe idea for the Advisory Committee was Respondent'swhich then suggested the idea to its employees and encour-aged the formation of the Committee. Respondent hand-picked a planning committee, which was designated as asubcommittee of management's personnel committee, toinvestigate the feasibility of forming an Advisory Commit-tee.The planning committee conducted its business onworking time without any loss of pay. It included four per-sons from management one of whom, Department HeadFong, was the Committee's chairperson, and another, Per-sonnel Director Hoffman, was the Committee's recordingsecretary. The planning committee's ideas for the creationof the Advisory Committee were reduced into writing byDepartment Head Fong and Personnel Director' Hoffmanand submitted to top management. Only after top manage-ment read over and approved the planning committee'sideas was it given the authority to schedule elections toelect representatives for the Advisory Committee, Respon-dent instructed all the hospital department heads to publi-cize the Committee's formation and to encourage the em-ployees under their supervision to actively participate innominating and electing representatives to the Committeeand to support the Committee.8 Also the ballots used in thenomination and election process were printed by Respon-dent and distributed by Respondent with the employees'pay checks. Personnel Director Hoffman and DepartmentHead Tolin helped tally the ballots.All of the aforesaid circumstances in their entirety estab-lish thatthe AdvisoryCommittee was instigated and creat-ed byRespondent.(2)Respondent is in a position to exercise and in factdoes exercise substantial control over the administrationof the Advisory CommitteeRespondent exercised a veto power over the adoption ofthe Committee's bylaws. The bylaws went into effect onlyafterRespondent's top management read and approvedtheir content.' In addition, the Committee by the terms ofthe bylaws is without the power to change the bylaws with-out first receiving the approval of the Hospital's top man-agement.The bylaws require that 4 of the 12 representatives elect-ed to the Advisory Committee be from the ranks of man-agement and that Respondent's director of personnel musthave a standing position on the Committee as an ex officiomember "for the purpose of consultation."As a matter of fact the minutes of the AdvisoryCommittee's meetings reveal that the management repre-sentatives, including Personnel Director Hoffman, attendthe meetings and participate in the deliberations, vote onany action recommended,10 and are in a position to ob-serve the voting of the employee committee members. Inaddition, Department Head Fong, a committee representa-tive, is the chairperson of the screening subcommitteewhich screens employees' requests and complaints to de-termine their appropriateness for consideration by the Ad-visory Committee. In this regard, Personnel Director Hoff-man testified that in the case of a disagreement betweenhimself and the Advisory Committee over whether it is ap-propriate for the Committee to consider a particular em-ployee problem, i.e., a matter covered by one of the unioncontracts, that Hoffman in his position as an ex officiomember of the Committee has the power to override thewishes of the Committee.The foregoing circumstances, in their entirety, establishthat Respondent is in a position to exercise and in fact doesexercise substantial control over the administration of theAdvisory Committee.(3)Respondent assists and supports the AdvisoryCommitteeThe Advisory Committee has no revenues from dues orany other sources and owns no assets or facilities. Withoutfunds, the organization has little choice but to hold even itsinternal meetings on the hospital premises, and to let Re-spondent provide it with such important services as theprinting and distribution of ballots for the nominationand/or election of committee representatives, the distribu-tion through the intrahospital mail service of the minutesof the Committee's meetings, the use of the hospital bulle-tinboard and the hospital newsletter to publicize theCommittee's activities, and the-use of an area in the Hospi-tal for employees to fill out and submit action request9 The bylaws which were reduced to writing by Department Head Fong8 Similarly in its hospital newsletter Respondent publicized the formationand Personnel Director Hoffman embody the ideas of the planning commit-of the Advisory Committee and asked the employees to support the Com-tee which, as describedsupra,included four members of managementmittee10Hoffman apparently does not vote ALTA BATES HOSPITALforms for the Committee's consideration. In addition, Re-spondent permits the Advisory Committee to meet duringworking time without any loss of wages and allows employ-ees who have business with the Committee to attend suchmeetings without any loss of wages. The aforesaid assis-tance and support operates, in my opinion, as an addition-al aspect of control which assures Respondent's position ofdomination over the Committee.Based upon the aforesaid circumstances, taken in theirtotality, I find that the Advisory Committee is a dominatedlabor organization, thus, as alleged in the complaint, I fur-ther find that Respondent has violated Section 8(a)(2) and(1) of the Act.I have considered the fact that Respondent created theAdvisory Committee with the best of intentions, it was notmotivated by any desire to undermine the Charging Par-ty-the Union-or any of the several other unions withwhom it has bargaining relations. Respondent's motivationwas premised upon its belief that if employees have easyaccess to an advisory committee with their unansweredproblems or requests that they are happier with their workenvironment and, since satisfied employees tend to do bet-ter work, they will take better care of the hospital patients.This is not a convincing defense, however, because Section8(a)(2) unqualifiedly forbids an employer "to dominate orinterfere with the formation or administration of any labororganization...." The statute forbids all employer inter-ference or domination whether benevolent or malevolent.N.L.R.B. v. Newport News Shipbuilding & Dry Dock Co.,308 U.S. 241, 251 (1939). If Respondent is contending thatthe nature of a hospital is such that hospitals are justifiedin creating dominated labor organizations so long as thepurpose of creating such an organization is to improve pa-tient care,11 I can find nothing in the legislative history ofthe recent health care amendments or the amendmentsthemselves to support this contention. I recognize that animportant goal of the health care amendments was to safe-guard patient care and that to meet this extraordinary needof the health care industry that Congress added severalprovisions to the Act. However, I can find nothing in theamended Act or in its legislative history which indicatesthat Congress intended to give the Board the authority tointerpret Section 2(5) and Section 8(a)(2) of the Act differ-ently when applying these provisions to employers in thehealthcare industry. Indeed, in an area where the Boarddoes have the discretion to promulgate different rules fordifferent industries it has held that its, preamendment poli-cieswith regard to rules prohibiting union solicitation anddistribution are equally applicable to health care institu-tions.St. John's Hospital and School of Nursing, Inc., 222NLRB 1150 (1976).2.The violation of Section 8(a)(5)The Unionrepresentsapproximately 275 of Respon-dent's employees in an appropriate unit and, with Respon-11 In the appendix to its postheanng brief Respondent urges that the en-actment of the recent health care amendments to the Act signifies that "theunderlying protection of employees under the [Act] has been tempered byprotection of patients in hospitals "491dent, is party to a collective-bargainingagreementcoveringthese employees. The complaint alleges that by meetingwith and engaging in negotiations with the Advisory Com-mittee Respondent violated its obligation to bargain withtheUnion as defined in Section 8(a)(5) of the Act.12 I donot agree that a preponderance of the evidence supportsthis conclusion.Respondent, as I have foundsupra,formed and main-tained the Advisory Committee with the best of intentions,not out of any desire to undermine the Union. In addition,at all timesmaterial Respondent clearly indicated to theemployees that it was not the business of the AdvisoryCommittee to handle grievances or other matters coveredby the collective-bargaining agreement in effect betweenthe Respondent and the several unions and that such mat-terswould not be considered by the, Committee but wouldbe referred to the appropriate union. 13 Finally, a significantconsideration in deciding whether Respondent has violatedits statutory obligation to bargain with the Union is thefact that even though the Committee and Respondent havebeen "dealing with" each other-within the meaning of Sec-tion 2(5) of the Act they have not engaged in collective-bargaining negotiations as defined and contemplated bySection 8(d) and 8(a)(5) of the Act. Thus, as describedsu-pra,the Advisory Committee after investigating employees'grievances or requests simply transmits them to manage-ment which takes them under consideration. While thisconduct constitutes, "dealing with" within the meaning ofSection 2(5) of the Act it does not reach the level of collec-tive-bargaining negotiations contemplated by Section 8(d)and 8(a)(5) of the Act. SeeN.L.R.B. v. Cabot Carbon Com-pany, supra.Basedon the aforesaid circumstances, taken in their to-tality, I shall recommend that this portion of the complaintbe dismissed.CONCLUSIONS OF LAW1.Alta Bates Hospital, the Respondent, is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Employee Advisory Committee of AltaBates Hospi-tal, the Advisory Committee, is a labor organization withinthe meaning of Section 2(5) of the Act.3.By dominating and interfering with the formationand administration of the Advisory Committee and bycontributing financial and other support to it, the Respon-dent has violated and is violating Section 8(a)(2) and (1) ofthe Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5.Respondent has not otherwise violated the Act.12The complaint does not allege that Respondent violated Sec. 8(a)(5) bychanging the employees' working conditions unilaterally without notifyingthe Union13The Advisory Committee's bylaws-sec 2(a) of art III-require thatmatters submitted by employees to the Committee which "fall within thearea of a labor union's jurisdiction must be referred to the department head,appropriate shop steward, or the personnel department " Likewise in itsnewsletter Respondent told the employees that "the Committee cannot ad-dress itself to issues which must be resolved in accordance with Unioncontract grievance procedures " 492DECISIONSOF NATIONALLABOR RELATIONS BOARDTHE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and that it take the necessary affirmativeaction to effectuate the policies of the Act.Having found that Respondent has illegally dominatedand interfered with the formation and administration ofthe Advisory Committee and has contributed financial andother support to it, I will recommend that Respondent per-manently withdraw and withhold all recognition from, andcompletely disestablish, the Advisory Committee or' anysuccessor thereto as a bargaining representative of any ofits employees.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER 14Respondent,Alta Bates Hospital, Berkeley, California,its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Assisting,dominating,contributing financial orother support to, or interfering with,the administration ofthe EmployeeAdvisoryCommitteeof AltaBates Hospital,or any other labor organization.(b)Recognizing the EmployeeAdvisoryCommittee ofAlta Bates Hospital,or any successor thereto, as the repre-sentative of any of its employees for the purpose of dealingwithRespondent concerning grievances,labor disputes,wages, rates of pay, hours of employment,or conditions ofwork.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirrights under Section7 of the Act.2.Takethe following affirmative action which is neces-sary to effectuate the policiesof the Act:(a)Withdraw and withhold all recognition from, andcompletely disestablish, the EmployeeAdvisoryCommit-tee of Alta Bates Hospital,or any successor thereto, as therepresentative of any of its employees for the purpose of14 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposesdealing with Respondent concerning grievances, labor dis-putes, wages, rates of pay, hours of employment, or condi-tions of work.(b) Post at its place of business in Berkeley, California,copies of the attached notice marked "Appendix." 15 Cop-ies of said notice, on forms provided by the Regional Di-rector for Region 20, after being duly signed by Respon-dent's representative, shall be posted immediately upon re-ceipt thereof and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(c)Notify, the Regional Director for Region 20, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it here-by is, dismissed insofar as it alleges that the Respondentviolated the Act other than found herein.15 In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board," shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTassist,dominate, contribute financialor other support to, or interfere with, the administra-tion of the Employee Advisory Committee of AltaBates Hospital, or any other labor organization.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of yourrights guaranteed by Section 7 of the Act.WE WILL withdraw and withhold all recognitionfrom, and completely disestablish, the Employee Ad-visory Committee of Alta Bates Hospital, or any suc-cessor, as the representative of any of our employeesfor the purpose of dealing with us concerning griev-ances, labor disputes, wages, rates of pay, hours ofemployment, or conditions of work.ALTABATES HOSPITAL